                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID MCDONALD,                                     Case No. 17-cv-04915-HSG
                                   8                    Plaintiff,                           ORDER DENYING AS MOOT
                                                                                             PLAINTIFF’S ADMINISTRATIVE
                                   9              v.                                         MOTION TO SEAL
                                  10     CP OPCO, LLC, et al.,                               Re: Dkt. No. 88
                                  11                    Defendants.

                                  12          Pending before the Court is Plaintiff David McDonald’s administrative motion to file
Northern District of California
 United States District Court




                                  13   under seal portions of his opposition to Insperity PEO Services, L.P.’s motion for judgment on the

                                  14   pleadings. See Dkt. No. 88. Plaintiff originally asserted that the portions of the opposition he

                                  15   wished to seal “contain information received through third-party discovery and designated as

                                  16   confidential by non-party Bright Event Rentals, LLC.” See id. at 1. However, Bright Event

                                  17   Rentals, LLC later informed Plaintiff that it did “not intend to file a declaration establishing that

                                  18   the designated material is sealable.” See Dkt. No. 91 at 1. Consequently, Plaintiff filed an

                                  19   unredacted version of his opposition, see Dkt. No. 92, and requested that the Court deny as moot

                                  20   his administrative motion to file under seal, see Dkt. No. 91 at 1.
                                              Based on Plaintiff’s representations and his filing of an unredacted version of his
                                  21
                                       opposition on the public docket, the Court DENIES as moot the administrative motion to file
                                  22
                                       under seal. This order terminates Dkt. No. 88.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: 3/22/2019
                                  25
                                                                                         ______________________________________
                                  26
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge

                                  28
